
	
		I
		112th CONGRESS
		2d Session
		H. R. 5564
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain
		  footwear.
	
	
		1.Certain footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear with outer soles and uppers of rubber or plastics,
						other than house slippers, and other than such footwear for men or women, the
						foregoing with open toes or open heels, or of the slip-on type, that is held to
						the foot without the use of laces or buckles or other fasteners, except
						footwear of subheading 6402.99.33 and except footwear having a foxing or a
						foxing-like band wholly or almost wholly of rubber or plastics applied or
						molded at the sole and overlapping the upper (provided for in subheading
						6402.99.49)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
